Title: Thomas Jefferson to Albert Gallatin, 11 October 1809
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir  Monticello Oct. 11. 09
          I do not know whether the request of M. Moussier, explained in the inclosed letter, is grantable or not. but my partialities in favor of whatever may promote either the useful or liberal arts, induce me to place it under your consideration, to do in it whatever is right, neither more nor less. I would then ask you to favor me with three lines in such form as I may forward him by way of answer.
          I have reflected much & painfully on the change of dispositions which has taken place among the members of the cabinet since the new arrangement, as you stated to me in the moment of our separation. it would be indeed a great public calamity were it to fix you in the purpose which you seemed to think possible. I consider the fortunes of our republic as depending, in an eminent degree, on the extinguishment of the public debt, before we engage in any war. because, that done, we shall have revenue enough to improve our country in peace, & defend it in war, without recurring either to new taxes or loans, but if the debt shall once more be swelled to a formidable size, it’s entire discharge will be despaired of, and we shall be committed to the English career of debt, corruption & rottenness, closing with revolution. the discharge of the debt therefore is vital to the destinies of our government, and it hangs on mr Madison & yourself alone. we shall never see another president & Secretary of the Treasury making all other objects subordinate to this. were either of you to be lost to the public, that great hope is lost. I had always cherished the idea that you would fix on that object the measure of your fame, and of the gratitude which our country will owe to you. nor can I yield up this prospect to the secondary considerations which assail your tranquility. for sure I am, they never can produce any other serious effect. your value is too justly estimated by our fellow citizens at large as well as their functionaries to admit any remissness in their support of you. my opinion always was that none of us ever occupied stronger ground in the esteem of Congress than yourself, and I am satisfied there is no one who does not feel your aid to be still as important for the future as it has been for the past. you have nothing therefore to apprehend in the dispositions of Congress, & still less of the President, who, above all men, is the most interested, & affectionately disposed to support you. I hope then you will abandon entirely the idea you expressed to me, & that you will consider the eight years to come as essential to your political career. I should certainly consider any earlier day of your retirement as the most inauspicious day our new government has ever seen. in addition to the common interest in this question, I feel particularly for myself the considerations of gratitude which I personally owe you for your valuable aid during my administration of the public affairs, a just sense of the large portion of the public approbation which was earned by your labors & belongs to you, & the sincere friendship and attachment which grew out of our joint exertions to promote the common good, & of which I pray you now to accept the most cordial & respectful assurances.
          
            Th:
            Jefferson
        